There is no bill of exceptions in this case, and no error appearing upon the record proper, the judgment of the circuit court is affirmed.
There was a motion for a change of venue which was overruled, but the action of the trial court cannot be reviewed as to this ruling in the absence of a bill of exceptions. Hawk v. State,84 Ala. 6, 4 So. 283. It is sufficient to suggest, however, that a consideration of the affidavits incorporated in the record discloses a great weight against the defendant's charge that he could not get a fair trial in Mobile county.
The judgment of the circuit court is affirmed.
Affirmed.
All Justices concur.